            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

ROBERT VAUGHAN
Reg. #46688-424                                             PETITIONER

v.                         No. 2:19-cv-46-DPM

DEWAYNE HENDRIX,
Warden, FCI-Low, Forrest City                             RESPONDENT

                                  ORDER
     On de nova review, the Court adopts Magistrate Judge Ray's
recommendation, N!2 9, as supplemented and overrules Vaughan's
objections, N!2 10. FED. R. CIV. P. 72(b)(3).
     The supplement: Vaughan's embedded motion to amend his
petition, NQ 10, is denied because the amendment would be futile. The
additional material goes to the lawfulness of Vaughan's conviction and
sentence, not the execution of the sentence. It must therefore be raised
through a § 2255 motion in the sentencing court unless Vaughan shows

that the remedy provided by § 2255 is inadequate or ineffective in his
case. Abdullah v. Hedrick, 392 F.3d 957, 959 (8th Cir. 2004). He hasn't
cleared that high bar. United States v. Lurie, 207 F.3d 1075, 1077 (8th Cir.
2000).
     This Court lacks subject matter jurisdiction to hear Vaughan's
habeas claims.   The motion to dismiss, NQ 3, is therefore granted.
Vaughan's § 2241 petition will be dismissed without prejudice.
     So Ordered.



                                D .P. MarshallJ ~
                                United States District Judge




                                 -2-
